UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 2 (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2011 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-139915 LIGHTLAKE THERAPEUTICS INC. (Exact name of registrant as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 54 Baker Street, 6th Floor, London, England W1U 7BU (Address of principal executive offices) (Zip Code) 44-207-034-1943 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yeso Noo APPLICABLE ONLY TO CORPORATE ISSUERS There were 73,598,333 shares of Common Stock outstanding as of April 30, 2011. EXPLANATORY NOTE: Filings on Form 10Q for the period ended April 30, 2011, 2011 is being amended (amendment no. 2) to remove reference in our previous filings as "Not Reviewed". Our financial statements have been reviewed by our current Independent Registered Public Accountant. Our financial statements have removed "Not Reviewed" and have labeled them as unaudited. No other changes have been made to this filing, except for additional disclosures for compliance purposes. Table of Contents TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements 1 Balance Sheet as ofApril 30,2011 (unaudited)and July 31, 2010 (audited) 1 Statements of Operation forthe three andnine months endedApril 30, 2011 and 2010 and for the year ended July 31, 2010 and from Inception (July 25, 2005) toApril 30, 2011(unaudited) 2 Statement of Stockholders Equity (Deficit) forthe period from Inception (July 25, 2005) toApril 30, 2011 3 Statement of Cash Flows forthenine months endedApril 30, 2011 and 2010 and the period from Inception(July 25, 2005) to April 30, 2011 (unaudited) 4 Notesto Financial Statements (unaudited) Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative DisclosuresAbout Market Risk 15 Item 4. Controls and Procedures 15 PART II. OTHER INFORMATION Item 1. Legal Proceedings 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Submission ofMatters to a Vote of Security Holders 16 Item 5. Other Information 16 Item 6. Exhibits 16 Signatures 17 Table of Contents PART I — FINANCIAL INFORMATION Item 1. Financial Statements Lightlake Therapeutics, Inc. (formerly known as Madrona Ventures, Inc.) ( a Development Stage Enterprise) Balance Sheet As of April 30, July 31, (unaudited) (audited) Assets Current assets Cash and cash equivalents $ $ Total current assets Other assets Patents and patent applications (net of accumulated amortization) Total assets $ $ Liabilities and Shareholders' Deficit Liabilities Accounts payable and accrued liabilities $ $ Accrued salaries and wages Due to related party Total liabilities Stockholders' equity (deficit) Common stock; par value $0.001; 200,000,000 shares authorized; 73,598,333 shares issued and outstanding at April 30, 2011 and 61,508,333 shares issued and outstanding at July 31, 2010 Additional paid-in capital Accumulated deficit during the development stage ) ) Total stockholders' equity (deficit) ) ) Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these unaudited financial statements. 1 Table of Contents Lightlake Therapeutics, Inc. (formerly known as Madrona Ventures, Inc.) (a Development Stage Enterprise) Statements of Operations For the three and nine months ended April 30, 2011 and 2010 and the period From inception (June 21, 2005) to April 30, 2011 (Unaudited) For the For the From Inception Three Months Ended Nine Months Ended (June 21, 2005) April 30, April 30, to April 30, 2011 2010 2011 2010 2011 Revenues $ - $ - $ - $ - $ - Operating expenses General and administrative Mineral interests - Total operating expenses Income (loss) from operations ) Other income (expense) Debt forgiveness - Total other income (expense) - Income (loss) before provision for income taxes ) Provision for income taxes - Net income (loss) $ ) $ ) $ ) $ ) $ ) Basic loss per common share: Earnings (loss) per common share $ ) $ ) $ ) $ ) Basic weighted average common shares outstanding Fully diluted per common share: Earnings (loss) per common share $ ) $ ) $ ) $ ) Fully diluted weighted average common shares outstanding The accompanying notes are an integral part of these unaudited financial statements. 2 Table of Contents Lightlake Therapeutics, Inc. (formerly known as Madrona Ventures, Inc.) ( a Development Stage Enterprise) Statement of Stockholders' Equity (Deficit) For the period from Inception (June 21, 2005) to April 30, 2011 (Unaudited) Deficit Additional During the Common Stock Paid In Treasury Development Shares Amount Capital Stock Stage Total Balance at June 21, 2005 - $
